Citation Nr: 0525777	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  03-17 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased initial rating for diabetes 
mellitus, type II, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased rating for hypertension with 
peripheral vascular disease (PVD), left calf, status post-
femoral popliteal bypass graft, currently evaluated as 40 
percent disabling.

3.  Entitlement to an increased rating for hypertension with 
PVD and intermittent claudication, right calf, currently 
evaluated as 40 percent disabling.

4.  Entitlement to an increased rating for hypertension with 
coronary artery disease (CAD), status post-coronary artery 
bypass graft, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from January 1968 to January 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Reno, Nevada, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

In light of the fact that the veteran contested the initial 
evaluation of his diabetes mellitus, type II, disability, the 
Board has styled that issue of the case as reflected on the 
title page of this decision.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

The veteran testified at a Travel Board in January 2004 
before the undersigned Veterans Law Judge, who is designated 
by the Chairman of the Board to conduct hearings pursuant to 
38 U.S.C.A. § 7102 (West 2002).  A transcript of the hearing 
testimony is associated with the claims file.  The veteran 
requested that the record be held open for submission of 
additional evidence under waiver of initial RO consideration, 
and the undersigned granted the request.  The August 2004 VA 
Form 646 reflects that the veteran did not in fact submit 
additional evidence for consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.

REMAND

At the hearing, the veteran related that his prescribed 
medication was not adequately controlling his hypertension, 
and that all of his service-connected disabilities had 
increased in severity since his last VA examination, and the 
veteran's representative asserted that appropriate 
examinations were indicated.  At the time of the hearing, the 
veteran's hypertension with CAD was status post-angioplasty 
and stent placement.  In February 2004, however, the veteran 
underwent a double coronary artery bypass graft.

The veteran is entitled to a new VA examination where there 
is evidence that a condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VA O.G.C. Prec. Op. 
No. 11-95 (1995).  The last VA examination of record was June 
2001, though extensive and more recent VA outpatient and 
private inpatient treatment records are associated with the 
claim file.  While the Board notes an April 2004 VA coronary 
artery bypass graft follow-up treatment note which reflects 
that the veteran's blood pressure and blood sugar readings 
were satisfactory and the provider cleared him for return to 
work, a July 2004 note reflects that the veteran requested a 
"block" for pain in his legs.  Thus, in light of the 
veteran's assertion that he experiences more pain in his legs 
due to his PVD, and his post-hearing coronary artery bypass 
graft surgery, the Board believes appropriate examinations 
will be helpful in determining the current state of the 
veteran's disabilities.

Accordingly, the case is REMANDED for the following:

1.  The RO should obtain and associate 
with the claim file any treatment records 
generated since the last Supplemental 
Statement Of The Case (SSOC) and not 
already of record in the claim file.

2.  After the above is complete, the 
veteran should be afforded VA 
examinations by appropriate examiners to 
determine the current severity of his 
service-connected diabetes mellitus, 
hypertension with bilateral PVD, and 
hypertension with CAD.  All indicated 
diagnostic and clinical tests should be 
conducted, especially those referenced in 
the rating schedule for the involved 
disabilities.  The claim folder should be 
made available to the examiner(s) as part 
of the examinations.

3.  After all of the above is completed, 
the RO shall review all of the evidence 
obtained since the last SSOC in light of 
all the other evidence of record.  To the 
extent that any benefit sought on appeal 
remains denied, issue the veteran a SSOC 
and, if all is in order, return the case 
to the Board for further appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

